Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the submission of 1/18/2021, with respect to the claims have been fully considered and are persuasive.  The rejection of the last action has been withdrawn. Particularly, pages 7-8 of the applicant arguments have been persuasive.
Allowable Subject Matter
Claims 1-2, 4-9, 12-13, 15-18 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
	In regard to independent claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest “wherein the one or more liners are comprised of graphite and generally isolate the yoke and scanner coil from the ion beam, wherein the one or more liners further comprise one or more liner slots defined therein, wherein the one or more liner slots extend generally perpendicular to the beam path and are configured to generally reduce eddy currents within the one or more liners”; recited together in combination with the totality of particular features/limitations recited therein. 
In regard to independent claim 12, the prior art taken either singly or in combination fails to anticipate or fairly suggest “one or more liners positioned within the channel, wherein the one or more liners are comprised of graphite and generally isolate the yoke and scanner coil from the ion beam, wherein the one or more liners further comprise one or more liner slots defined therein, wherein the one or more liner slots are extend generally perpendicular to the beam path and are configured to generally reduce eddy currents within the one or more liners”; recited together in combination with the totality of particular features/limitations recited therein.
The applicant contends, persuasively, that there is no evidence in the record to modify the graphite liners to have slots perpendicular to the beam path (page 8). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached Monday – Friday, from 9-5.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BROOKE PURINTON
Examiner
Art Unit 2881


/BROOKE PURINTON/Primary Examiner, Art Unit 2881